Citation Nr: 1731455	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-31 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and L.M.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision that denied the benefit sought on appeal. 

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran is not currently employed.

2.  The Veteran is service-connected for cystic and chloracne of the face, neck and back, rated 60 percent; prostate cancer, rated 60 percent; PTSD, rated 50 percent; moderately disfiguring scars of the face, residuals of acne, rated 10 percent disability; and a scar of the right hand, rated 0 percent.  The Veteran's combined service-connected rating is 90 percent.

4.  The evidence of record shows that service-connected disabilities prevent the Veteran from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  

If the schedular rating is less than total, a total disability rating can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (2016).  

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.17 (2016).  

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

The Veteran has applied for TDIU benefits due to service-connected PTSD, but his representative insists in his May 2013 informal hearing presentation that TDIU should be awarded due to all of the Veteran's service-connected disabilities.  

The Veteran is currently service connected for cystic and chloracne of the face, neck, and back, rated 60 percent; prostate cancer, rated 60 percent; PTSD, rated 50 percent; moderately disfiguring scars of the face, residuals of acne, rated 10 percent; and a scar of the right hand, status post laceration, rated 0 percent.  His combined service-connected disability rating is 90 percent.  

Because the Veteran has one disability rated 60 percent, he meets the minimum schedular percentage standards for consideration of a TDIU are met.  38 C.F.R. § 4.16(a) (2016).  

The remaining question before the Board, therefore, is whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  The fact that a Veteran is unemployed is not enough.  The question is whether his service-connected disabilities, without considering nonservice-connected disabilities or lack of work skills or advancing age, made him incapable of performing the acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

On the Veteran's Application for Increased Compensation Based on Unemployability received in August 2008, the Veteran reported that he had been unemployed since becoming disabled due to PTSD in January 2007.  It was noted that he had worked full-time as a truck driver from 1998 to 2001 and then worked part-time in maintenance at a car wash from 2003 to 2007.  Shelton Trucking reported that the Veteran had only worked 18 months and was terminated.  The Veteran also indicated that he could not handle day-to-day contact with the public and fellow employees.  He reported that he had completed high school, but did not report any post-secondary vocational schooling.  The record shows that the Veteran is currently 63 years old. 

In addition to service-connected disabilities, the record shows that the Veteran has several non-service connected disabilities, to include chronic kidney disease (Stage I), sleep apnea, folliculitis, low back pain, hypertension, osteoarthritis of the hip, hyperlipidemia, lumbar intervertebral disc disorder with myelopathy, displacement of cervical intervertebral disc without myelopathy, and chronic obstructive pulmonary disease (COPD).  

The Board finds that considering the combined effects of the Veteran's service-connected disabilities, namely his PTSD, prostate cancer residuals, skin disabilities, scars, and prostate cancer, the Veteran would not be able to find substantially gainful employment when considering his education, training, and overall occupational experience.  That fact is corroborated, by the November 2015 Social and Industrial Survey conducted by a VA social worker considering the totality of the Veteran's disability picture.  The VA examiner ultimately concluded that the Veteran's conditions caused significant impairments in his ability to find and maintain gainful employment.  

While the Board recognizes that the VA examiner, in the November 2015 Survey seemed to have considered some of the Veteran's non-service connected disabilities, to include headaches, the Board finds that the overall consideration for employability was based on the Veteran's inability to work with others, or deal with anger and irritability issues. 

The Board notes that for the entirety of the Veteran's claim for a TDIU, the Veteran has repeatedly noted his inability to essentially cope with manifestations of PTSD, and specifically, anger and irritability issues.  During the most recent examination, the examiner noted that the Veteran had left his last few employments due to anger issues the Veteran had with fellow workers or other people.  The record indicates this is why he left or was fired from jobs as a trucker and at the car wash.  

The Board finds that manifestations of PTSD is consistent with what the Veteran has reported throughout the claims period and comports with other evidence of record.  Specifically, the Board notes that the Veterans has been married and divorced five times, all, reportedly, due to anger and irritability issues, due to his PTSD.  In addition, a review of the competent psychiatric records shows that the Veteran also has issues with frequent tearfulness, occasional suicidal thoughts, compromised energy, sleep, and motivation, and overall avoidance of other people.  The Veteran has other disabling symptoms due to prostate cancer residuals and the skin disability.  Therefore, the Board finds it entirely plausible, or at least in equipoise, that the Veteran's service-connected disabilities prevent him from obtaining and maintaining any type of employment. 

The Board also notes and acknowledges that in the Veteran's most recent VA psychiatric examination, the VA psychiatrist concluded that the Veteran's voiding condition was only a mild inconvenience to the Veteran, and that such could be accommodated for by any employer, that could allow for breaks for the Veteran to change pads every two to three hours.  However, the Board finds that this opinion fails on the same grounds as previous examinations with regard to giving consideration of the combined effects of the service-connected disabilities, and not just the singular effects of each individual disability.  Therefore, the Board finds that opinion to be of limited probative value. 

Similarly, the Board finds that the past examinations with regard to the Veteran's functional ability to obtain or maintain gainful employment also fall short of being dispositive of the claim.  As the Board previously noted in its past remands, those previous examinations all fail to provide a holistic analysis and consideration of all the Veteran's combined service-connected disabilities, and that limits their probative value.  It is the responsibility of the VA to not only consider the Veteran's functional limitation due to the service-connected disabilities, but also consider them in light of other aspect of the Veteran's employability, to include his education, training, and occupational experience.  The Veteran has been a truck driver for the vast majority of his career, and he was ultimately fired from that occupation due to his irritability and anger issues.  The Veteran has a high school diploma with some college, but did not obtain a college degree.  The Board finds that considering those factors, and the combined effects of the service-connected disabilities, the Veteran cannot obtain or maintain employability.  

Consequently, the Board finds that the record is at least in equipoise with regard to the positive and negative evidence, and that reasonable doubt must be resolved in favor of the Veteran in finding that he is unable to secure or follow a substantially gainful occupation due to service-connected disabilities..  The Veteran's claim for a TDIU must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to TDIU is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


